An action on the case to recover damages for the alleged negligence of the defendant while a servant of the present plaintiff, on account of which negligence the present plaintiff was obliged to pay damages on account of the injuries occasioned through the negligence of the present defendant. The verdict was for the defendant, and the case is before this court upon a motion for a new trial.
The only issue of fact was whether the defendant was performing his duties in accordance with such directions from his principal, the present plaintiff, as would excuse his negligence.
The verdict was for the defendant. There was nothing improbable in the defendant’s version, and the jury having seen and heard the witnesses upon both sides of the disputed questions of fact, and there being evidence that, if believed by them, justified them in believing the defendant’s version, we are not authorized to substitute our judgment for theirs. Motion overruled.